Title: To James Madison from David Jameson, 25 October 1780
From: Jameson, David
To: Madison, James


Dr SirRichmond Oct 25. 1780
I recd. your favour without date inclosing the paper of the 10th. You will see by the paper inclosed that we are invaded, since the paper went to press we are certainly informed that the Enemy have landed Men on both sides Elizabeth River. they landed with the greatest confidence—did not fire a Gun—were within speech of the people on shore. What you have in the paper is truly the substance of what intelligence we had then received It is said the Cavalry landed at Hampton had penetrated as high as the half way House between Hampton & York. I fear they will do much mischief before we can collect a force sufficient to stop their progress[;] however every expedient (in our power) is in motion on both sides Jas River It is more that [than?] probable we shall now severely feel the want of Regular Soldiers of which we have next to none but in name Our affairs in the South wear a better aspect than they did but as the president has letters & papers from the Governor & from G Gates on both subjects I need not enlarge. In my last I told you the Wart. for 300,000 dollars for Georgia was paid to Mr Joseph Gray. Our Assembly should have set the 16t., but there are not Members enough of either House to do business. We have not £5000. in the Treasury—are we not in a most pityable situation? I am very sincerely
Yr afe. hb St
David Jameson
